EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Meyers on 3/15/2021.
The application has been amended as follows: 
Claims 25-32 and 46 are canceled without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach a method as claimed wherein target analyte is initially separated by magnetic separation procedures involving formation of a ternary sandwich-type complex (magnetic particle/ second moiety/ target analyte complexes), using first moieties on magnetic particles and second moieties that are initially attached/immobilized on the surface; followed by elution of the ternary complex and analysis thereof only after elution, without examining in situ on the surface of the channel. The closest prior art is Masters et al. (2006/0257945), who teach an immunomagnetic sandwich assay of analogous format. However, Masters et al. contemplates detection of the captured analyte on the surface and does not teach elution of the analyte as ternary complex. 
Although elution and further analysis of captured ternary complexes was also known (e.g., Wu et al., 2005/0079520), it would not have been obvious to modify Masters et al. by eliminating analysis on the surface (“wherein the magnetic particle/second moiety/target analyte not examined in situ on the at least one surface”). The focus of Masters et al. is on their sensor device, whereby analyte is detected while on the surface of the device (i.e., examined in situ on the surface, which is excluded by the claim language).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE FOSTER/
Primary Examiner
Art Unit 1699